United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brat Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1272
Issued: October 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 1, 2008 appellant filed a timely appeal of a February 27, 2008 merit decision of
the Office of Workers’ Compensation Programs denying her claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly determined that the issue presented was whether
appellant sustained a recurrence of disability.
FACTUAL HISTORY
On September 1, 1989 appellant, then a 43-year-old letter carrier, filed a traumatic injury
claim for a right shoulder injury sustained when she was shot while delivering mail on
August 31, 1989. On November 29, 1989 she filed an occupational disease claim alleging that
she developed stress as a result of the August 31, 1989 incident. The Office administratively
consolidated the claims under File No. 13-898682. Appellant’s claim was accepted for

contusion of the right shoulder and episode of post-traumatic stress disorder (PTSD). She
returned to light duty on November 1, 1992.
By decision dated January 20, 1993, the Office determined that appellant’s actual
earnings in the light-duty position since November 1, 1992 fairly and reasonably represented her
wage-earning capacity. It found that she had no loss of wage-earning capacity.
On March 29, 2006 appellant filed a claim for a recurrence of disability as of
February 2005. In a June 7, 2005 report, Dr. Henry S. Johnson, a Board-certified internist, stated
that appellant’s physical and psychological condition had progressively worsened over the past
five years to the degree that she was totally and permanently disabled. On May 25, 2006 he
indicated that appellant’s acute reaction to stress had degenerated over time and had become
chronic. Dr. Johnson stated that she had developed PTSD as a result of the 1989 shooting
incident, and opined that she was totally disabled due to this condition.
By decision dated June 16, 2006, the Office denied the claim for a recurrence of
disability. It found that the medical evidence did not establish that the claimed recurrence
resulted from the accepted condition. On February 14, 2007 an Office hearing representative
affirmed the June 16, 2006 decision finding that the evidence failed to establish that the alleged
disability was causally related to the accepted employment injury.
On June 4, 2007 appellant requested reconsideration. In a report dated April 19, 2007,
Barbara Sziraki, PhD., a psychologist, stated that appellant had developed PTSD as a result of
her accepted injury. She opined that appellant had been totally disabled since March 7, 2005,
when she stopped working.
By decision dated February 27, 2008, the Office denied modification of its previous
decisions. It found that the evidence failed to establish that appellant sustained a recurrence of
disability.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination, which
remains undisturbed until properly modified.1
The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In this instance, the claims examiner will need
to evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity.2
1

See Sharon C. Clement, 55 ECAB 552 (2004).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

2

Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS
In the present case, the Office developed the evidence and determined that the issue
presented was whether appellant had established a recurrence of disability as of February 2005.
Under the circumstances of this case, however, the Board finds that the issue presented was
whether the January 20, 1993 wage-earning capacity determination should be modified.
The record reflects that on January 20, 1993 the Office determined that appellant’s wageearning capacity was represented by her actual earnings in a light-duty position since
November 1, 1992. Appellant filed a notice of recurrence, claiming total disability from her job
as of February 2005 and submitted evidence from her treating physicians supporting her inability
to work. The Board has held that, when a wage-earning capacity determination has been issued,
and appellant submits evidence with respect to disability for work, the Office must evaluate the
evidence to determine if a modification of his wage-earning capacity is warranted.5 As noted,
the Office’s procedure manual directs the claims examiner to consider the criteria for
modification when the claimant requests resumption of compensation for total wage loss.
Appellant’s entitlement to compensation is based on the wage-earning capacity determination,
and it remains undisturbed until modified. The Board finds that the Office should have
considered the issue of modification of the wage-earning capacity determination.
CONCLUSION
The Board finds that appellant’s claim for compensation raised the issue of whether a
modification of the January 20, 1993 wage-earning decision was warranted, and the case must be
remanded for a proper decision on the issue presented.

3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

See Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, supra note 1. The Board notes that
consideration of the modification issue does not preclude the Office from acceptance of a limited period of
employment-related disability, without a formal modification of the wage-earning capacity determination. Id. at
n.10, slip op. at 5; Cf. Elsie L. Price, 54 ECAB 734 (2003) (acceptance of disability for an extended period was
sufficient to establish that modification of the wage-earning capacity determination was warranted).

3

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2008 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision of the Board.
Issued: October 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

